Citation Nr: 1133900	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-24 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy.

3.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from May 1982 to December 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously before the Board in June 2009, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The Board notes that the Veteran was granted entitlement to separate compensable disability ratings for radiculopathy in each leg in a December 2010 rating decision.  The Veteran's radiculopathy has been associated with the Veteran's service-connected lumbar spine disability.  Therefore, the issue of entitlement to an increased disability rating for a lumbar spine disability includes the issues of entitlement to initial increased disability ratings for radiculopathy in the lower extremities and the Board has modified its consideration accordingly.  

The issue of entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  DDD of the lumbar spine is manifested by flexion of the thoracolumbar spine to no less than 30 degrees and painful motion.

2.  Left lower extremity radiculopathy is manifested by moderate impairment for the entire period on appeal.

3.  Right lower extremity radiculopathy is manifested by mild impairment for the entire period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 40 percent for DDD of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5242, 5243 (2010).

2.  The criteria for entitlement to a disability rating of 20 percent, but not higher, for left lower extremity radiculopathy for the entire period on appeal have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2010).

3.  The criteria for entitlement to a disability rating of 10 percent, but not higher, for right lower extremity radiculopathy for the entire period on appeal have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that prior to the initial adjudication of the claims, the Veteran was mailed a letter in September 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The September 2006 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examinations.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

General Disability Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

DDD of the Lumbar Spine

DDD of the lumbar spine is evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5242 (2010).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A disability rating of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 20 percent disability rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent disability rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.   

A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Radiculopathy

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 percent disability rating; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent disability rating if it is severe with marked muscular dystrophy, a 40 percent disability rating if it is moderately severe, a 20 percent disability rating if it is moderate, or a 10 percent disability rating if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.


Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Evaluation of DDD of the Lumbar Spine and Associated Radiculopathy

In July 2006, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he experienced constant pain in his lower back that was sharp in nature and that he rated a 3 out of 10 in intensity.  He reported that he experienced painful flare-ups during which the pain would be a 10 out of 10 in intensity.  He reported that he experienced the painful flare-ups approximately every two weeks and that they would last anywhere from three days to two weeks.  The Veteran reported that during a painful flare-up, he would avoid walking, that he could not work, and that he had an additional decrease in his range of motion.  The Veteran reported experiencing radiating pain into both legs, buttocks, posterior thighs, and posterior calves.  He reported that the pain was constant and burning in nature and that the left was worse than the right.  He reported constant numbness in the entire left foot and the entire right foot, although he did report that the right foot was less severe than the left.  The Veteran reported that he took Ibuprofen and Vicodin three times a day, which helped with his pain management.  The Veteran reported that he was unable to sit or stand for longer than one hour at a time, that he could not lift in excess of five pounds, that he could not walk for longer than 20 minutes, and that he could not run at all.  He also reported that he could not sleep for longer than one hour at a time.

Upon physical examination, the Veteran was found to have a steady gait and he was able to ambulate unassisted.  There was flattening of the lumbar concavity. Range of motion measurements were as follows: flexion to 80 degrees, pain beginning at 30 degrees; extension to 0 degrees, with pain; right lateral flexion to 12 degrees, with pain beginning at 10 degrees; left lateral flexion to 11 degrees, with pain beginning at 10 degrees; right lateral rotation to 20 degrees; and left lateral rotation to 10 degrees.  There was no additional range of motion lost due to pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  There was tenderness to the lumbar spine and lateral muscles.  There was some lumbar muscle spasm, but there was no lumbar weakness.  There was guarding of movement due to pain.  Sensation was not intact to pinprick on the left lateral calf area.  Sensation was intact to light touch on the feet and legs, but the Veteran reported a decreased intensity to light touch on the lateral calf area, bilaterally.  Leg muscles appeared symmetrical, leg strength was normal bilaterally, patellar reflexes were 1+ bilaterally, and Achilles reflexes were 1+ bilaterally.  The Veteran was also found to have a residual surgical scar on his lower back.  The scar measured 4 centimeters (cm) by 6 millimeters (mm).  The scar was light, flat, and nontender.  There were no ulcers on the scar, no adhesions from the scar, and no function lost as a result of the scar.  The examiner continued the diagnoses of lumbar spine DDD and diagnosed the Veteran with radiculopathy in both lower extremities.  

In November 2008, the Veteran was afforded another VA examination.  At that time, the Veteran reported constant pain everyday that radiated into his legs and feet, with numbness in the feet and distal calves.  There was no bowel or bladder incontinence noted and the Veteran denied using a brace, cane, or crutch for assistance with ambulation.  The Veteran reported that he took Tramadol and Naprosyn for treatment.  There was no physician directed bed rest noted.  The Veteran reported that he was unable to walk or stand for more than 15 minutes and that he was unable to ride a bicycle.  He reported that he was not currently working because he had been unable to perform his duties as a construction manager.  He reported that he experienced painful flare-ups every one to two days, during which he had to lie down.  

Upon physical examination, the Veteran was reported to be a well-developed male.  He did not walk with a limp or use assistive devices.  Range of motion measurements were as follows: flexion to 50 degrees, extension to 0 degrees, right lateral rotation to 35 degrees, and left lateral rotation to 30 degrees.  The Veteran was noted to have pain on all extreme ranges of motion.  Straight leg rising tests were negative bilaterally.  Motor strength was 5/5, but the left was noted to be perceptively less than the right.  There was decreased sensation in the lateral distal left calf and the lateral left foot; however, there was no atrophy.  The examiner noted that there were no additional limitations caused by pain, fatigue, weakness, or lack of endurance following repetitive use.  There was a well-healed, vertical residual surgical scar measuring 4 x 0.5 cm.  It was nontender, flat, of normal color, mobile, without functional impact, and without evidence of induration or skin breakdown.  The examiner continued the diagnosis of DDD of the lumbar spine with radiculopathy.  

In October 2009, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he experienced back pain all day, every day.  He reported that the pain went across his low back and down his legs into both great toes.  He reported that he experienced numbness in the same distribution, the left leg worse than the right.  He denied experiencing any bowel or bladder incontinence and denied using a cane, crutch, or brace for assistance with ambulation.  The Veteran reported that he took Naprosyn, Tramadol, and Hydrocodone for treatment with only partial relief.  There was no physician directed bed rest reported.  The Veteran reported that his activities of daily living were restricted in that he was unable to walk or stand for more than 15 minutes at a time, he was unable to ride a bicycle or play sports, and he was unable to golf or fish.  He reported that he experienced difficulty walking on uneven surfaces.  The Veteran reported that he had not worked since May 2006 as a result of his service-connected disabilities, at which time he had been working as a construction manager.  He reported that his position as a construction manager required walking, standing, sitting, bending, climbing, and navigating uneven surfaces.  The Veteran reported that he experienced painful flare-ups once or twice per day that lasted anywhere from 30 minutes to the entire day.  He reported that during a painful flare-up he avoided weight bearing.  

Upon physical examination, the Veteran was found to walk without a limp or assistive device.  The entire posterior lumbar spine and part of the lower thoracic spine showed flattening, tenderness, and diffuse spasm.  The range of motion measurements were as follows: flexion to 40 degrees, extension to 0 degrees, right lateral bending to 20 degrees, left lateral bending to 15 degrees, and right and left lateral rotation to 5 degrees each.  The examiner noted that the Veteran experienced pain on all ranges of motion.  There was no diminution with repetitive testing and no DeLuca criteria.  Straight leg rising tests were positive.  Deep tendon reflexes were absent at the ankles and 2+ at the knees.  There was decreased sensation of the left leg, except posteriorly.  A Magnetic Resonance Imaging scan (MRI) from March 2008 was noted to show herniated nucleus pulposus at L4-5 and one at L5-S1 with nerve root impingement and osteophytes.  There was a 4 x 0.5 cm residual surgical scar that was fixed, flat, normal color, and nontender.

The examiner noted that his impression was that the Veteran had intervertebral disc syndrome, bilateral lower extremity radiculopathy, and DDD on MRI.  In addition, the examiner noted that a review of the claims file had been conducted and it was his opinion that the Veteran was unlikely to be able to return to work as a construction manager due to his inability to perform the job requirements as described above.

In a January 2011 addendum report, the October 2009 VA examiner noted that there was no evidence of physician prescribed bed rest, so the Veteran was not considered to have any incapacitating episodes in accordance with VA compensation and pension guidelines.  

The Veteran also receives periodic treatment for his low back disability at the VA Medical Center.  A review of those records shows that the Veteran routinely complains of back pain, but there is no evidence of ankylosis or additional range of motion measurements of record in the VA Medical Center treatment notes.  

Additionally, a review of the record shows that the Veteran has also sought treatment for his low back disability from several private providers.  Of record are treatment notes from January 2003 to January 2005 from Dr. D.H.  A review of those records shows that the Veteran routinely complained of chronic back pain, radiating pain into his legs that was burning in nature, and back muscle spasms.  He was noted to be treated for the pain with Vicodin and Flexeril.  There is no evidence of ankylosis or additional range of motion measurements contained in the treatment notes from Dr. D.H.  The Veteran has also seen Dr. M.D. for treatment of his back from March 2004 to April 2004.  During that time, the Veteran reported chronic back pain that radiated into his legs.  He was treated with therapeutic steroid and local anesthetic injections in his lumbar spine.  In July 2005, the Veteran was seen by Dr. N.U. for complaints of extreme low back pain.  There is no evidence of ankylosis or additional range of motion measurements contained in the treatment notes from this visit.  Also of record is a July 2007 treatment note from Dr. H.B.  At that time, the Veteran reported increased back pain that was a 7-8 out of 10 in intensity.  There is no evidence of ankylosis or additional range of motion measurements contained in the treatment notes from that visit.

The Board finds that the Veteran is not entitled to a disability rating in excess of 40 percent for DDD of the lumbar spine.  In this regard, the Board notes that the Veteran's flexion is limited, at most, to 30 degrees.  Additionally, there is no indication from the record that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.  Therefore, a higher disability rating is not warranted at this time.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.  

Consideration has been given to assigning a disability rating under Diagnostic Code 5243, for degenerative disc disease (DDD) based on incapacitating episodes rather than limitation of motion.  In this regard, the Board notes that the Veteran has been diagnosed with DDD of the lumbar spine.  However, there is no evidence that the Veteran has been put on medically prescribed bed rest and the October 2009 VA examiner specifically reported in a January 2011 addendum report that the Veteran does not have incapacitating episodes for compensation purposes.  Therefore, an evaluation based on such is not warranted at this time, and the Veteran is properly rated based on pain and limitation of motion.

The Board finds that the Veteran is entitled to a disability rating of 20 percent for radiculopathy in his left lower extremity for the entire period on appeal.  In this regard, the Board notes that the Veteran has consistently reported symptoms of burning pain in his left lower extremity during the pendency of this claim.  He reported that he also experienced some numbness in his left lower extremity, to include total numbness in the left foot.  The VA examiners have repeatedly diagnosed with Veteran with DDD of the lumbar spine with radiculopathy.  Therefore, the Board finds that the Veteran's reported symptoms are indicative of moderate impairment and a disability rating of 20 percent for the entire period on appeal is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The Board has considered a higher disability rating for left lower extremity radiculopathy; however, the regulations state that when the symptoms are wholly sensory, the rating should be for mild, or at most, the moderate degree.  In this case, the Veteran's reported symptoms are sensory in nature and there is no evidence indicating that the Veteran experiences symptoms in his left lower extremity that consist of  marked muscular dystrophy or other physical manifestations of the disability.  Therefore a disability rating in excess of 20 percent is not warranted for left lower extremity radiculopathy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board finds that the Veteran is entitled to a disability rating of 10 percent for right lower extremity radiculopathy for the entire period on appeal.  In this regard, the Board notes that the Veteran has reported a consistent level of impairment resulting from his right lower extremity radiculopathy for the entire period of appeal.  The Veteran has reported symptoms of burning pain and numbness in his right lower extremity.  Again, the VA examiners have also repeatedly diagnosed with Veteran with DDD of the lumbar spine with radiculopathy.  Therefore, the Board finds that the Veteran's reported symptoms are indicative of mild impairment and a disability rating of 10 percent for the entire period on appeal is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board has considered a higher disability rating for right lower extremity radiculopathy; however, the regulations state that when the symptoms are wholly sensory, the rating should be for mild, or at most, the moderate degree.  In this case, the Veteran's reported symptoms are sensory in nature and there is no evidence indicating that the Veteran experiences symptoms in his right lower extremity that consist of  marked muscular dystrophy or other physical manifestations of the disability.  Additionally, the Veteran has consistently reported that the symptoms in his right lower extremity are less severe than those experienced in his left lower extremity.  Therefore a disability rating in excess of 10 percent is not warranted for right lower extremity radiculopathy.   38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board has also considered assigning a compensable disability rating for the Veteran's residual surgical scar.  However, there is no evidence that the scar is of an area at least 144 square inches in size, that the scar is unstable, that the scar was painful on examination, or that the scar caused any sort of limitation of function.  Therefore, a compensable disability rating for the surgical scar is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2008).

Consideration has been given to assigning staged ratings; however, at no time during the period in question have the disabilities warranted higher schedular ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Entitlement to a disability rating in excess of 40 percent for DDD of the lumbar spine is denied.

Entitlement to a disability rating of 20 percent, but not higher, for left lower extremity radiculopathy for the entire period on appeal is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating of 10 percent, but not higher, for right lower extremity radiculopathy for the entire period on appeal is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

In connection with the claim for entitlement to a total rating for compensation based upon individual unemployability, the Board, in its June 2009 remand, asked the examiner to offer an opinion as to "[W]hether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities."  It added, "In doing so, the examiner also must consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or maintain gainful employment."  

In the October 2009 VA examination report, the examiner wrote:

My impression is that [the Veteran] is a 48-year-old veteran with intervertebral disc syndrome, bilateral lower extremity radiculopathy, degenerative discs on magnetic resonance imaging. . . .  [I]t is my opinion that at this point it is unlikely that he would be able to return to a job of construction manager for all of the reasons stated above including the fact that most construction managers have their offices actually on a construction site and that involves a variety of activities as described above.

(The examiner had noted that the Veteran's job as a construction manager involved walking, standing, sitting, bending, climbing, and uneven surfaces.)

While the examiner addressed the question of whether the Veteran would be able to obtain and sustain gainful employment as a construction manager, he did not address the issue of whether the Veteran would be able to obtain and sustain any gainful employment.  Entitlement to a total rating for compensation based upon individual unemployability is not based on only one type of job.

The Veteran indicated on the VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, received in July 2006, that he graduated high school and has two years of college.  He also stated he was trained as a real estate agent and took both computer and management classes.  Prior to working in construction from 2002 to 2006, he worked as a software test engineer (desk job).  These facts were not addressed by the examiner when providing his opinion as to the Veteran's ability to work.

Additionally, in denying a total rating for compensation based upon individual unemployability, the AMC stated the Veteran did not meet the schedular criteria described under 38 C.F.R. § 4.16(b).  In awarding the Veteran a higher evaluation of 20 percent for radiculopathy in the left lower extremity, the Veteran now meets the schedular criteria under 38 C.F.R. § 4.16(b).  Because the radiculopathy in the lower extremities is part of the low back disability, the evaluations assigned to those disabilities is combined with the 40 percent evaluation for the low back disability, which combine to a 60 percent evaluation.  See id. at (b)(3) (disabilities resulting from common etiology can combine to meet the one 60 percent disability).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA examination with a physician.  The entire claims file, to include a complete copy of this remand, must be made available to the examiner designated to examine the Veteran.  The examiner is informed of the following facts:

* The Veteran is service connected for degenerative disc disease of the lumbar spine, which is currently 40 percent disabling; left lower extremity radiculopathy, which is evaluated as 20 percent disabling; right lower extremity radiculopathy, which is evaluations as 10 percent disabling; and residuals of a fracture to the right third finger and erectile dysfunction, both of which are noncompensably disabling.

* The Veteran indicated on the VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, received in July 2006, that he graduated high school and has two years of college.  He also stated he was trained as a real estate agent and took both computer and management classes.  Prior to working in construction from 2002 to 2006, he worked as a software test engineer (desk job).  

The examiner must consider the current severity of each of the Veteran's service-connected disabilities.  The symptoms related to each service-connected disability should be described.  

Following the above-requested examination of the Veteran and review of the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's service-connected disabilities combine to preclude substantially gainful employment that is consistent with the Veteran's education and occupational experience. 

2.  The RO/AMC should conduct any other development it deems is warranted.  

3.  After the above actions are completed, the claim should be reviewed by the RO/AMC.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


